





CITATION:
Donley Investments Limited v. Canril
          Corporation, 2011 ONCA 625



DATE: 20111005



DOCKET: C52591



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Sharpe J.A. and Cunningham A.C.J. (
ad hoc
)



BETWEEN



Donley Investments Limited



Plaintiff (Respondent)



and



Canril
          Corporation, 1248616 Ontario Inc., Arctic Demolition Ltd. and Ralph Leibe, carrying on
          business as Leibe Engineering Associates




Defendants (Appellants)



Michael S. Hebert and Cheryl Gerhardt McLuckie
          for the appellants



Marc C. Doucet and Andrew D. Ferguson for the respondents



Heard:
September 27, 2011



On appeal from the judgment of Justice Monique Métivier of the
          Superior Court of Justice dated July 22, 2010, with reasons reported at 2010
          ONSC 4134.



ENDORSEMENT



[1]

This is an appeal from a judgment holding the appellants liable in
    negligence and nuisance for water damage caused to the basement of the
    respondents building. The respondent alleged that its basement suffered damage
    as a result of water flowing from the neighbouring property owned by the
    appellants.

[2]

The appellants argue that the trial judge erred both in law and in fact
    and ask us to set aside the trial judgment and order a new trial.

[3]

In our view, the judgment cannot stand because of three significant
    legal errors. As those legal errors are fatal to the judgment, we need not
    address the appellants submission that the trial judge also made palpable and
    overriding errors of fact.

1. Shifting
    the burden of proof

[4]

At paragraph 107 of her reasons, the trial judge stated:

The defendants had a duty to protect their
    neighbour. They did not do so. This raises a presumption of negligence despite
    the fact that there has been no scientific confirmation of causation. The
    defendants have not rebutted that presumption.

[5]

In our view there was nothing in the facts of this case that would
    justify shifting the burden of proof or finding what the trial judge described
    as a presumption of negligence: see
Fontaine v. British Columbia (Office
    Administrator),
[1998] 1 S.C.R. 424.

[6]

The respondent did not provide compelling evidence to demonstrate that
    the water had migrated from the appellants' building to its own. Nor was there
    strong evidence of fault on the part of the appellants. We take the trial judge
    at her word that this was a case that turned on the burden of proof. By
    improperly shifting that burden and finding against the appellants on the basis
    that they had not rebutted a presumption of fault, the trial judge made a
    significant error of law.

2. Improper
    imposition of a duty to assert a claim on behalf of the respondents against the
    city.

[7]

The trial judge erred in finding that the appellants had a duty to join
    the respondent in their claim against the city for the water infiltration that
    took place in late February 2003.

[8]

The most significant infiltration of water into the basement of the
    respondents building occurred in late February 2003.  The appellants had
    turned off all services to their building.  An open city water main caused an
    infiltration of water into the basements of both the appellants and the
    respondents buildings. The trial judge held that the appellants were not
    liable to the respondent in either nuisance or negligence with respect to that
    infiltration.

[9]

The appellants made a claim against the city for the damage to their
    basement and suggested to the respondent that it do the same. The respondent
    refused to do so. The trial judge found, at para. 108, that the appellants had
    a duty to their neighbours to join them in [their] claim to ensure they could
    recover from the City for the damages caused by the open water main. The trial
    judge held that this omission was actionable on the basis of negligence.  In
    the result, despite finding that the appellants had not negligently caused the
    damage to the respondents basement in February 2003, the trial judge, by way
    of this alleged duty, nonetheless, held the appellants liable in negligence to
    the respondent for the damage caused.

[10]

We fail to see how the appellants could have asserted a claim on behalf
    of the respondent. Nor do we see any legal basis for the trial judges
    imposition of a duty to assert such a claim. This error is fatal to any finding
    against the appellants with respect to the February 2003 infiltration.

3. Faulty causation
    analysis

[11]

The trial judge erred in her causation analysis. In her reasons for
    judgment, she recognized that the evidence establishing a causal link between
    the damage to the respondents building and any fault or wrong committed by the
    appellants was not strong and certainly was not made out on the basis of expert
    or scientific evidence. In her analysis of the applicable law, the trial judge
    did not refer to the standard but for test for causation. Rather, she held,
    citing
Athey v. Leonati
, [1996] 3 S.C.R. 458, that causation could be
    established on the basis of material contribution to the occurrence of the
    injury that was greater than
de minimis.
In our view, the facts of this
    case do not justify deviating from the standard but for test for causation:
Resurfice
    Corp. v. Henke
, 2007 SCC 7, [2007] 1 S.C.R. 333. It follows that the trial
    judge erred in law by applying a more lenient test.

Conclusion

[12]

While all three errors specifically concern the trial judges finding of
    liability on the basis of negligence, we do not agree with the submission that
    the judgment can be sustained on the basis of nuisance alone. The trial judge
    expressly excluded liability for nuisance with respect to the most significant
    infiltration of water that occurred in late February 2003 for which the city was
    responsible.  We are unable to conclude that all of the damage to the
    respondents building resulted from the post-February 2003 infiltration or that
    none of it resulted from the February 2003 infiltration. Moreover, the judgment
    does not specify what quantum of damages flowed from each infiltration, and
    indeed, on the record before us, we are not persuaded that it would be possible
    to do so. As it is impossible to assign a specific quantum of damages to either
    the February 2003 negligence claim or to the post-February 2003 nuisance claim,
    the trial judge's legal errors with respect to negligence are fatal.

[13]

Accordingly, we allow the appeal, set aside the trial judgment and order
    a new trial.

[14]

The appellants are entitled to their costs of this appeal fixed at
    $20,000 inclusive of disbursements and applicable taxes. The costs of the first
    trial are left to the discretion of the judge hearing the new trial.

W. Winkler C.J.O.

Robert J. Sharpe J.A.

Cunningham A.C.J.


